Title: To George Washington from Richard Peters, 17 May 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office May 17. 1781
                        
                        We have received a Letter from the Judge Advocate General respecting the Pay of Mr Edwards & Mr
                                Strang Deputy Judge Advocates who complain that their Appointments are not sufficient or settled by
                            the Act of the 10th of Novr 1780. In seems they wish to be put in the same Footing with the Assistants to the AjutantGeneral whose pay is agreed to that of Lieut. Colonels. The Board wishing to preserve a due Relation among the Officers
                            according to their Services & Employments request the Favor of your Excellency’s Opinion as to the Propriety of
                            encreasing the Additional Pay of the Dy Judge Advocates & to which Amount. We have the Honour to be with great
                            Respect your very obedt Servants
                        
                            Richard Peters
                            By Order
                        
                    